Title: From Benjamin Franklin to Silas Deane, 7 April 1778
From: Franklin, Benjamin
To: Deane, Silas


Dear Sir,
Passy, April 7. 1778
I have had a long and very angry Letter from Mr. Lee, about your going without acquainting him with it, in which his Disorder seems to encrease, for he raves not only against you and me, but seems to resent the Court’s sending a Minister to Congress without advising with him. I bear all his Rebukes with Patience, for the Good of the Service: but it goes a little hard with me.
The Negociator is gone back apparently much chagrin’d at his little Success. I have promis’d him faithfully that since his Propositions could not be accepted they should be buried in Oblivion. I therefore desire earnestly that you would put that Paper immediately in the Fire on the Receipt of this, without taking or suffering to be taken any Copy of it, or communicating its Contents.

Mr. Adams is not yet arriv’d.
My best Wishes attend you. I am ever, with the greatest Esteem, Your most obedient Servant
B Franklin
Hon Silas Deane Esqr
 
Addressed: To / The honble. Silas Deane Esqr / Toulon
Notation: Benja Franklin Esqr Lettr Paris 7th April 1778 recd. at Toulon
